Opinión disidente emitida por el
Juez Asociado Señor Fuster Berlingeri.
The history of liberty has largely been the history of the observance of procedural safeguards. Félix Frankfurter
La decisión de la mayoría del Tribunal en el caso de autos es una de esas decisiones que pone en riesgo la buena imagen de este Foro como ente que vela por que prevalezca el debido proceso de ley en Puerto Rico.
El caso presenta una situación susceptible a la enarde-cida crítica popular. Por ello, se trata precisamente del tipo de situación que requiere de este Foro su más impávido proceder. La cuestión del caso de autos es si un asesino convicto cumple con las condiciones pertinentes para poder disfrutar del privilegio de supervisión electrónica, cuando las normas aplicables lo hacen posible beneficiario de tal privilegio.
No cabe duda de que es un asunto legítimamente controversial si tal privilegio debe existir incluso para deter-minados delincuentes que han cometido los crímenes más graves. Pero ello no es el asunto ante nos aquí. Tal asunto compete propiamente a las autoridades políticas del país. Una vez éstas han decidido que el privilegio en cuestión está disponible para cualquier convicto que cumpla con de-terminados requisitos, como ha sucedido aquí, nuestro rol en este asunto se limita a verificar que se cumplan las normas pertinentes y que prevalezca el debido proceso de *873ley. No tenemos facultad auténtica para convertirnos en un super legislador y resolver el caso a base de nuestras par-ticulares creencias sobre a quién debe extendérsele el pri-vilegio en cuestión y a quién no. Sobre todo, no nos corres-ponde convertirnos de modo silente en partidarios de alguna noción de “mano dura” contra el crimen.
Es menester recordar aquí que nuestra misión siempre es la de velar por que prevalezca el debido proceso de ley, particularmente en los casos difíciles o impopulares, cons-cientes de que así es como mejor aportamos al bien común, aunque ello a veces no sea evidente de inmediato y aunque a veces el pueblo no lo entienda. La valerosa defensa del debido proceso de ley es nuestro deber, aun en casos en que tengamos alguna duda sobre la sensatez del derecho posi-tivo aplicable.
En el caso de autos, todos los Jueces que participamos en su consideración inicial estuvimos de acuerdo con que se debía requerir al Procurador General que mostrara causa, si alguna tuviese, por la cual no debíamos revocar el dicta-men del foro apelativo mediante el cual se confirmó la de-negatoria del privilegio al peticionario. Ahora una mayoría de este Tribunal, sin explicación alguna, mediante una brevísima sentencia de pura rutina, carente de discusión o fundamentación, confirma el dictamen impugnado y, en mi criterio, falta a nuestra obligación de hacer valer el debido proceso de ley. La sentencia aludida ni siquiera relata to-dos los hechos pertinentes. Veamos.
H
El 25 de octubre de 1991 Angel L. Santos Serrano fue sentenciado a noventa y nueve años de cárcel, luego de haber sido condenado por la comisión de los delitos de ase-sinato y violación a los Arts. 5 y 8 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. secs. 415 y 418.
Santos solicitó participar en el Programa de Supervi-sión Electrónica de la Administración de Corrección, por conducto del técnico sociopenal que tenía a cargo su caso, *874quien recomendó la inclusión de Santos en dicho programa por entender que éste reunía los requisitos para ello, con-forme al Reglamento para Establecer el Programa de Su-pervisión Electrónica, Reglamento Núm. 5065 de 28 de fe-brero de 1994 de la Administración de Corrección.
El 10 de octubre de 2002 se le notificó a Santos una resolución del Comité de Derechos de las Víctimas de la Administración de Corrección, mediante la cual se le de-negó su solicitud de participación en el programa de super-visión electrónica. El 14 de octubre de 2002 Santos solicitó la reconsideración de esa denegatoria. Mediante otra reso-lución notificada el 23 de julio de 2003, la Administración de Corrección, por conducto de su Comité de Derechos de las Víctimas, le volvió a negar a Santos el beneficio del Programa solicitado. En dicha resolución, se le apercibió al peticionario de su derecho a acudir en revisión judicial ante el Tribunal de Circuito de Apelaciones, en conformi-dad con la Ley Núm. 170 de 12 de agosto de 1988, Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (L.P.A.U.).
El 22 de agosto de 2003 Santos recurrió ante el Tribunal de Circuito de Apelaciones. Este, mediante una resolución notificada el 27 de octubre de 2003, desestimó el recurso referido por falta de jurisdicción, por entender que Santos estaba solicitando la revisión de una decisión administra-tiva que no había resultado de un procedimiento de adju-dicación formal, por lo que no era susceptible de la revisión judicial que establece la L.P.A.U. Según el foro apelativo, el Reglamento Núm. 5065, supra, sólo establecía un procedi-miento adjudicativo formal para la revocación del privile-gio de supervisión electrónica a aquellos confinados que hubiesen violado las condiciones del programa, pero no es-tablecía tal procedimiento para la inclusión del confinado en tal programa, que era una prerrogativa de la Adminis-tración de Corrección.
*875Inconforme con tal dictamen, Santos acudió ante nos mediante una petición de certiorari e hizo los señalamien-tos de error siguientes:
PRIMER ERROR: Erró el Tribunal de Circuito de Apelacio-nes al señalar que la Resolución de la Agencia no es revisable. Que el recurrente no tiene derecho a revisar la Resolución formal de una Agencia Administrativa de naturaleza casi judicial.
SEGUNDO ERROR: Erró el Tribunal de Circuito de Apela-ciones al señalar que el proceso de evaluación, de determina-ción y notificación de Resolución que le advierte al confinado sobre su derecho a revisar no es el producto de un proceso adjudicativo normal.
TERCER ERROR: Erró el Tribunal de Circuito de Apelacio-nes al diferenciar la formalidad del proceso del Comité de Cla-sificación y Tratamiento vis a vis [sic] la formalidad del pro-ceso más riguroso de la concesión o no de un desvío a través del Programa de Supervisión Electrónica.
CUARTO ERROR: Erró el Tribunal de Circuito de Apelacio-nes al señalar que la Administración de Corrección por con-ducto de su Ley Habilitadora ni de sus Reglamentos le impo-nen un DEBER DE EVALUAR los expedientes de confinados referidos por las Técnicos Socio Penales a cargo de los planes institucionales individualizados de todos los confinados del país.
QUINTO ERROR: Erró el Tribunal de Circuito de Apelacio-nes al interpretar las disposiciones de la Ley Núm. 170 de 12 de agosto de 1988 aplicables al presente caso y dejando así desprovisto al recurrente de foro alguno para revisar las ac-tuaciones, arbitrarias, caprichosa y unilaterales de funciona-rios públicos de la Administración de Corrección.
SEXTO ERROR: Erró el Tribunal de Circuito de Apelacio-nes al desestimar el recurso por falta de jurisdicción aún cuando admite que la Administración de Corrección es una de las Agencias cubiertas por la Ley Núm. 170 de 12 de agosto de 1988. Petición de certiorari, pág. 10.
El 9 de enero de 2004, por voto unánime, le concedimos un término al Procurador General de Puerto Rico para que mostrara causa, si alguna tuviera, por la cual no debíamos expedir el recurso solicitado, para revisar el dictamen del Tribunal de Apelaciones. El 4 de marzo de 2004 el Procu-rador General compareció antes nos, según se le había requerido.
*876HH
En síntesis, el caso de autos requiere determinar si la decisión recurrida es revisable ante el Tribunal de Circuito de Apelaciones mediante el procedimiento establecido en la L.P.A.U.
El Art. 5(e) de la Ley Orgánica de la Administración de Corrección, Ley Núm. 116 de 22 de julio de 1974, según enmendada, 4 L.P.R.A. sec. 1112(e), autoriza a dicha agen-cia a establecer un programa de supervisión electrónica mediante el cual los confinados que cualifiquen y volunta-riamente acepten participar, podrán cumplir su sentencia fuera de la institución correccional. En virtud de dicha au-torización, la Administración adoptó el Reglamento para Establecer el Procedimiento para el Programa de Supervi-sión Electrónica, Reglamento Núm. 5065, supra. Posterior-mente, se adoptó con el mismo nombre el nuevo Regla-mento Núm. 6041 de 21 de octubre de 1999. Para delitos cometidos antes del 27 de octubre de 1999, como en el pre-sente caso, se aplica el reglamento de 1994.(1)
El Reglamento Núm. 5065, supra, establece cuáles son los criterios, las condiciones y los requisitos para que un confinado sea elegible para dicho programa, así como para revocar la participación en éste. De este modo, el confinado que interese participar en este programa y cualifique para ello, tiene derecho a ser elegido en virtud de dicho reglamento.
El peticionario Santos solicitó la participación en dicho programa. El Comité de Derechos de las Víctimas de la Administración de Corrección, después de efectuar una vista y tras realizar una evaluación del caso, emitió una resolución que contenía las determinaciones de hechos y conclusiones de derecho a las que llegó dicho Comité, con-forme a la investigación realizada y a la información obte-nida referente al peticionario. El Comité referido deter-minó no conceder el privilegio de supervisión electrónica *877por entender que Santos no se encontraba preparado para el beneficio solicitado. En la resolución se apercibía a Santos de su derecho a acudir mediante un recurso de revisión ante el Tribunal de Circuito de Apelaciones, en conformi-dad con lo dispuesto en la L.P.A.U.
El Tribunal de Circuito de Apelaciones determinó que no tenía jurisdicción para revisar la resolución recurrida, por entender que ni el referido Reglamento Núm. 5065 ni la Ley Núm. 116, supra, establecen que la Administración de Corrección tenga el deber de evaluar a un confinado para incluirlo en el Programa de Supervisión Electrónica. Además, el Tribunal de Circuito de Apelaciones determinó que, aunque la Administración de Corrección es una de las agencias cubiertas por la L.P.A.U., dicha ley sólo provee para la revisión judicial de decisiones tomadas mediante un procedimiento de adjudicación formal establecido por ley o reglamento. Resolvió, como se ha señalado antes, que la inclusión de un confinado en el Programa en cuestión era una prerrogativa de la Administración de Corrección, que no resultaba de un procedimiento adjudicativo formal, por lo que la L.P.A.U. no aplicaba aquí. Erró dicho foro al resolver como lo hizo.
Aunque la concesión del beneficio en cuestión sea dis-crecional de la agencia, ello no impide la revisión judicial de la determinación de la agencia que deniega el beneficio, para asegurar que dicha denegación no sea injusta o capri-chosa, o que la agencia no actuó abusando de su discreción. El confinado tiene derecho a solicitar la revisión de la de-terminación de la agencia si entiende que es elegible y está cualificado para el beneficio en cuestión, y éste se le ha denegado erróneamente. Por otro lado, debe considerarse que el procedimiento de evaluación formal que establece el Reglamento de Supervisión Electrónica que aquí nos con-cierne constituye una adjudicación, en el sentido dispuesto en la Sec. 1.3(b) de la L.P.A.U., 3 L.P.R.A. sec. 2102(b). Esta disposición de la L.P.A.U. establece que el término adjudi-cación significa cualquier pronunciamiento mediante el cual una agencia determina los derechos, las obligaciones o *878los privilegios que corresponden a una parte. Ello es preci-samente lo que ha ocurrido aquí.
La Administración de Corrección es una de las agencias cubiertas por la L.P.A.U., y ésta actuó aquí a través de su Comité de Derechos de las Víctimas. En la propia resolu-ción recurrida se hacía constar el derecho del confinado a solicitar la revisión de la denegatoria en cuestión, con-forme al procedimiento dispuesto en la L.P.A.U. La propia Administración de Corrección entendió correctamente que el procedimiento de revisión establecido en la L.P.A.U. aplicaba a la resolución recurrida para garantizarle el de-bido proceso de ley a Santos y evitar un estado de indefen-sión de éste ante una posible violación de su derecho a participar en el beneficio solicitado. La decisión del foro apelativo dejaría a Santos desprovisto de remedios ante cualquier actuación injusta o arbitraria de la agencia y le niega al peticionario el debido proceso de ley.
El Procurador General afirmó en su escrito ante nos que la determinación del Comité de Derechos de las Víctimas de denegar el beneficio de supervisión electrónica en el caso de autos era sólo una “recomendación” y no una adju-dicación final, y que por ello el peticionario debió acudir ante el Secretario del Departamento de Correcciones para impugnar la “recomendación” del Comité antes de recurrir al foro apelativo. El Procurador General apoyó su argu-mentación en lo dispuesto en 4 L.P.R.A. sec. 1275(b)(1). Sin embargo, la disposición citada sólo provee un medio de re-visión de las determinaciones del Comité aludido para las víctimas de delito. Su claro texto no admite ninguna otra interpretación. El peticionario no es una víctima de delito, sino más bien un convicto de delito, por lo que evidente-mente no le aplica la disposición citada. Más aún, surge del expediente del caso que para el tiempo cuando sucedieron los hechos que aquí nos conciernen, el Comité aludido era en efecto el que decidía los casos de supervisión electrónica. Poco después, el Administrador de Corrección ordenó que no se refiriesen tales casos al Comité, a partir del 12 de agosto de 2003, pero hasta entonces era el Comité el que *879decidía tales casos con finalidad. Sobre esto no puede ha-ber duda alguna.
Es por todo lo anterior que este Foro ha debido dejar sin efecto la errada resolución del Tribunal de Apelaciones im-pugnada aquí, tal como lo intimamos inicialmente, y devol-ver este asunto a dicho foro para que procediera a la revi-sión aludida, extendiéndole así al peticionario el debido proceso de ley. Como la mayoría decide ahora de otro modo, que considero desacertado, yo disiento.

 Véase Orden Administrativa AC-2001-12 de 15 de mayo de 2001.